Reasons for Allowance
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subjectmatter: The specific limitations of “wherein the front wheel rotation gears are engaged with the front wheel shift gear portions and rotated to move the front wheel shift gear portions relative to each other in the first predetermined direction with respect to the base frame.” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. While tilting structures are common in the art, they typically use springs and only one set of gears. Kistemaker (US 2018/0022411) discloses a tilting vehicle with a base frame, front wheel frames, a tilting bar with a tilting center, first and second opposite end portions, while the gears turn the wheels rather than tilting/shifting the wheels up and down, with there being no reason to modify the gears to tilt/shift.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARENA MARY TOY/Examiner, Art Unit 3611        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611